W. SHARP, Judge.
Brown appeals from his judgment and sentence of robbery with a weapon.1 He argues on appeal that the trial court erred in sentencing him, a juvenile, to adult sanctions without a written sentencing order imposing them. He also argues that the trial judge refused to consider the option of boot camp for him. We reject that ground, but we agree that a written order should have been issued.
Prior to October 1, 1994, a trial judge who sentenced a juvenile as an adult was required to prepare a written order with specific findings supporting the sentence.2 This section was amended effective October 1, 1994, to eliminate the requirement of specific findings. However, section 39.059(7)(d) requires the decision be put in written form:
Any decision to impose adult sanctions must be in writing, but is presumed appropriate, and the court is not required to set forth specific findings or enumerate the criteria in this subsection as any basis for its decision to impose adult sanctions.
This court has held that this amended statute requires a trial judge to issue a written order imposing adult sanctions. Roberts v. State, 677 So.2d 1 (Fla. 5th DCA 1996). The judgment and sentence alone are insufficient. That is all the record in this case encompasses.
*988Although the written order need not consider each of the criteria listed in section 39.059(7)(c), it should state the basis for the trial court’s decision, which in most cases most likely will rest upon one or some of the criteria set forth in the statute. This may be accomplished on remand. Smith v. State, 684 So.2d 245 (Fla. 2d DCA 1996); Oliver v. State, 681 So.2d 1185 (Fla. 2d DCA 1996); Crabb v. State, 676 So.2d 505 (Fla. 1st DCA 1996); Roberts v. State, 677 So.2d 1 (Fla. 5th DCA 1996).
Sentence VACATED; REMANDED.
DAUKSCH and GOSHORN, JJ., concur.

. § 812.13, Fla.Stat.


. § 39.059(7)(c), Fla.Stat. (1993); Walker v. State, 656 So.2d 950 (Fla. 5th DCA 1995); Varela v. State, 650 So.2d 683 (Fla. 5th DCA 1995); Parks v. State, 637 So.2d 347 (Fla. 5th DCA 1994).